DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Munson (U.S. PG Pub # 20090142180).

Regarding claim 1, Munson discloses a seal assembly (fig 1) for sealing a higher pressure fluid cavity from a lower pressure fluid cavity (seal assembly of fig 1 seals between the cavities on the left and right side of the assembly), said cavities at 

a circumferential runner (32) carried by the shaft (14) having a radially outward facing seal surface extending axially along the shaft (radially outward surface of 32 along 14); and

a seal ring sealing engaged with the sump housing (18 engaged with 16) and having a radially inward facing seal surface that sealingly engages said radially outward facing seal surface of said runner (radial inward surface of 18 in contact with radial outward surface of 32);

wherein said runner and said seal ring are formed from materials having coefficients of thermal expansion that are matched to effect sealing engagement between said runner and said seal ring over a predetermined range of operating temperatures (Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion and Para 0030 – seal runner outward surface 32a in contact with the inward surface 22a of seal 18 for sealing the structure 12a and housing 16a relative to one another).


Regarding claim 5, Munson discloses the seal assembly wherein said radially inward facing seal surface of said seal ring contacts said radially outward facing seal surface of said runner during rotation of said shaft (Para 0030 – seal runner outward surface 32a in contact with the inward surface 22a of seal 18 for sealing the structure 12a and housing 16a relative to one another).

Regarding claim 6, Munson discloses the seal assembly wherein said runner comprises ceramic (Para 0021 – seal runner 32 made of ceramic).

Regarding claim 17, Munson discloses a method of sealing (fig 1) a higher pressure fluid cavity from a lower pressure fluid cavity (seal assembly of fig 1 seals between the cavities on the left and right side of the assembly), said cavities at least partially disposed between a rotatable shaft and a sump housing radially displaced from said rotatable shaft (cavities between 14 and 16), the method comprising:

providing a ceramic circumferential runner carried by the shaft having a radially outward facing seal surface extending axially along the shaft (radially outward surface of 32 along 14, Para 0021 – 32 made of ceramic);

providing a carbon seal ring having a radially inward facing seal surface (18 with inward sealing surface, fig 1), wherein said runner and said seal ring are formed from materials having coefficients of thermal expansion that are matched to effect sealing engagement between said radially inward facing seal surface and said radially outward 

rotating said rotatable shaft to sealingly engage said radially inward facing seal surface of said carbon seal ring with said radially outward facing seal surface of said ceramic runner (radial inward surface of 18 in contact with radial outward surface of 32).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4 and 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Munson.

Regarding claim 2, Munson discloses the seal assembly with the predetermined range of operating temperatures (Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion).
Munson does not disclose the range of temperatures is -65 °F to 1000 °F.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive a desirable range for the range of temperatures disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sealing at a varied range of temperatures with different coefficients of thermal expansion of the seal runner and the carbon seal.  In re Aller, 105 USPQ 233.  

Regarding claim 3, Munson discloses the seal assembly wherein a coefficient of thermal expansion of the material of the runner and the coefficient of thermal expansion of the material of the seal ring (Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion).
Munson does not disclose wherein a coefficient of thermal expansion of the material of the runner is no more than 10% greater than the coefficient of thermal expansion of the material of the seal ring
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive a desirable range for the coefficient of thermal expansion disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sealing at a varied range of temperatures with different coefficients of thermal expansion of the seal runner and the carbon seal.  In re Aller, 105 USPQ 233.  

Regarding claim 4, Munson discloses the seal assembly wherein the coefficient of thermal expansion of the material of the runner and the coefficient of thermal expansion of the material of the seal ring.
Munson does not disclose wherein a coefficient of thermal expansion of the material of the runner is no more than 2% greater than the coefficient of thermal expansion of the material of the seal ring
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive a desirable range for the coefficient of thermal expansion disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sealing at a varied range of temperatures In re Aller, 105 USPQ 233.  

Regarding claim 18, Munson discloses the method with the coefficient of thermal expansion of the material of the runner and the coefficient of thermal expansion of the material of the seal ring (Munson Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion).
Munson does not disclose wherein the coefficient of thermal expansion of the material of the runner is between 95% and 105% of the coefficient of thermal expansion of the material of the seal ring.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive a desirable range for the coefficient of thermal expansion disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sealing at a varied range of temperatures with different coefficients of thermal expansion of the seal runner and the carbon seal.  In re Aller, 105 USPQ 233.  

Regarding claim 19, Munson discloses the method further comprising: providing a seal housing coupled to said sump housing (26 coupled to 16, fig 1); and engaging said seal ring with said seal housing (18 in contact with 26, fig 1).

Regarding claim 20, Munson discloses the method with the predetermined range of operating temperatures (Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion).
Munson does not disclose wherein the predetermined range of operating temperatures is from -65 °F to 1000 °F.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive a desirable range for the range of temperatures disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sealing at a varied range of temperatures with different coefficients of thermal expansion of the seal runner and the carbon seal.  In re Aller, 105 USPQ 233.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Munson in view of Vasagar (U.S. PG Pub # 20140265151).
Regarding claim 7, Munson discloses the seal assembly.
Munson does not disclose wherein said runner comprises one or more of silicon carbide, silicon nitride, and alumina.
However, Vasagar teaches a similar seal assembly with a carbon seal ring (8, fig 1), shaft (, fig 1), a seal housing (6, fig 1), and further comprising wherein said runner comprises one or more of silicon carbide, silicon nitride, and alumina (Para 0111 – runner comprises Silicon Nitride and Silicon Carbide).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the material of the seal runner of Munson with that of Vasagar, such combination provides the expected benefit of a better high temperature capabilities than most metals and its low thermal expansion coefficient gives a better thermal shock resistance in comparison with ceramic material.


Claims 8 and 13 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Munson in view of Ludwig (U.S. Patent # 3874677).

Regarding claim 8, Munson discloses the seal assembly wherein said seal ring comprises carbon.
Munson does not disclose wherein said seal ring is an archbound seal ring.
However, Ludwig teaches a similar seal assembly with a carbon seal ring (12, fig 1), shaft (14, fig 1), a seal housing (10, fig 1), and said seal ring is an archbound seal ring (12 is arch bound seal, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the seal ring of Munson to be archbound as in Ludwig, such combination provides the expected benefit of biasing provided by the garter spring on the archbound seal against the surface of the shaft (Ludwig Col 2, Lines 29 – 31).

Regarding claim 13, Munson discloses an oil-free circumferential seal assembly for a machine having a rotatable shaft and an axis of rotation (fig 1 with shaft 

a ceramic circumferential runner having a radially outward facing seal surface extending axially along the shaft (Para 0021 - 32 made of ceramic with outward surface along shaft 14);

a mounting element (64) affixed around a circumference of the shaft (14) and carrying the ceramic runner (64 carries 32); and

said seal ring having a radially inward facing seal surface sealingly engaged with the radially outward facing seal surface of the ceramic runner (Para 0030 – seal runner outward surface 32a in contact with the inward surface 22a of seal 18 for sealing the structure 12a and housing 16a relative to one another);

wherein said runner and said seal ring are formed from materials having coefficients of thermal expansion that are matched to effect sealing engagement between said runner and said seal ring over a predetermined range of operating temperatures (Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion and Para 0030 – seal runner outward surface 32a in contact with the inward surface 22a of seal 18 for sealing the structure 12a and housing 16a relative to one another).
Munson does not disclose an archbound carbon seal ring,
However, Ludwig teaches a similar seal assembly with a carbon seal ring (12, fig 1), shaft (14, fig 1), a seal housing (10, fig 1), and further comprising an archbound carbon seal ring (12 is arch bound seal, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the seal ring of Munson to be archbound as in Ludwig, such combination provides the expected benefit of biasing provided by the garter spring on the archbound seal against the surface of the shaft (Ludwig Col 2, Lines 29 – 31).


Regarding claim 14, the combination of Munson and Ludwig discloses the oil-free circumferential seal assembly with the predetermined range of operating temperatures (Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion).
Munson does not disclose the range of temperatures is -65 °F to 1000 °F.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive a desirable range for the range of temperatures disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sealing at a varied range of temperatures with different coefficients of thermal expansion of the seal runner and the carbon seal.  In re Aller, 105 USPQ 233.  

Regarding claim 15, the combination of Munson and Ludwig discloses the oil-free circumferential seal assembly with the coefficient of thermal expansion of the material of the runner and the coefficient of thermal expansion of the material of the seal ring (Munson Para 0030, 0021 – seal runner 32 made of ceramic with third coefficient of thermal expansion, Para 0029, 0020 - carbon seal 18 with second coefficient of thermal expansion).
Munson does not disclose wherein the coefficient of thermal expansion of the material of the runner is between 95% and 105% of the coefficient of thermal expansion of the material of the seal ring.
 It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive a desirable range for the coefficient of thermal expansion disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide sealing at a varied range of temperatures with different coefficients of thermal expansion of the seal runner and the carbon seal.  In re Aller, 105 USPQ 233.  

Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Munson in view of Gockel (U.S. PG Pub # 20070025835).

Regarding claim 9, Munson discloses the seal assembly wherein said carbon seal ring has a radially outward facing surface (radial outward surface of 18, fig 1), said seal assembly further comprising:

a seal housing disposed between said carbon seal ring and said sump housing (26 between 18 and 16, fig 1); and

Munson does not disclose a sealing body sealingly engaged between said sump housing and said seal housing.

However, Gockel teaches a similar seal assembly with a carbon seal ring (38, fig 3), shaft (13, fig 3), a seal housing (16, fig 3), and further comprising a sealing body sealingly engaged between said sump housing and said seal housing (60 between 14 and 16, fig 3).

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the sealing body of Gockel between the sump housing and seal housing of Munson, such combination provides the expected benefit of preventing lubrication fluid leakage (Gockel Para 0036 Col 2, Lines 29 – 31).

Regarding claim 10, the combination of Munson and Gockel discloses the seal assembly wherein said seal housing defines an axially facing surface (Munson - 

Regarding claim 16, the combination of Munson and Gockel discloses the oil-free circumferential seal assembly further comprising:
a seal housing disposed radially outward of the seal ring (Munson 26 outward of 18, fig 1); and
a sealing body positioned between the seal housing and the sump housing (Gockel 60 between 14 and 16, fig 3).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Munson in view of Gockel and in further view of Ludwig.

Regarding claim 11, the combination of Munson and Gockel discloses the seal assembly.
The combination of Munson and Gockel does not disclose further comprising an axial coil spring contacting said carbon seal ring at a surface opposite said axially facing surface of said seal housing, said axial coil spring forcibly engaging said carbon seal ring to said seal housing.
However, Ludwig teaches a similar seal assembly with a carbon seal ring (12, fig 1), shaft (14, fig 1), a seal housing (10, fig 1), and further comprising an axial coil spring (20, fig 1) contacting said carbon seal ring at a surface opposite said axially facing surface of said seal housing (side surface of 10 that is in contact with 12, fig 1), 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the axial coil spring of Ludwig between the seal ring and seal housing of Munson, such combination provides the expected benefit of holding the seal ring in positive axial position with respect to shaft (Ludwig Col 2, Lines 31 – 36).

Regarding claim 12, the combination of Munson and Gockel discloses the seal assembly.
The combination of Munson and Gockel discloses further comprising a garter spring positioned radially outward of said carbon seal ring and assisting with the sealing engagement of said carbon seal ring to said ceramic runner.
However, Ludwig teaches a similar seal assembly with a carbon seal ring (12, fig 1), shaft (14, fig 1), a seal housing (10, fig 1), and further comprising further comprising a garter spring (18, fig 1) positioned radially outward of said carbon seal ring (18 outside 12, fig 1) and assisting with the sealing engagement of said carbon seal ring to said ceramic runner (18 pushes 12 towards 14, fig 1).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the garter spring of Ludwig between the seal ring and seal housing of Munson, such combination provides the expected benefit of biasing the seal ring radially downwards towards the shaft (Ludwig Col 2, Lines 31 – 36).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571.272.7376. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/VISHAL A PATEL/Primary Examiner, Art Unit 3675